NO. 07-12-0046-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                         MAY 8, 2012

                           ______________________________


                        PEDRO JIMINEZGONZALEZ, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

             NO. 1210889D; HONORABLE GEORGE GALLAGHER, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Following a plea of not guilty, Appellant, Pedro JiminezGonzalez,1 was convicted

of tampering with a governmental record and sentenced to ten years confinement.2 On

February 23, 2012, Appellant's retained counsel was permitted to withdraw for good


1
 The record is inconsistent on the spelling of Appellant's surname. Some documents reflect "Pedro
Jimenez Gonzalez."
2
Tex. Penal Code Ann. § 37.10(a) (West 2011).
cause from representing Appellant in this appeal. Appellant was notified by this Court of

the ruling and advised that he would be proceeding pro se.


      Pending before this Court is Appellant's pro se Motion to Dismiss Appeal in which

he moves this Court to withdraw his notice of appeal and dismiss this appeal. As

required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is

signed by Appellant. No decision of this Court having been delivered, the motion is

granted and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.




                                               Patrick A. Pirtle
                                                   Justice

Do not publish.




                                           2